DETAILED ACTION
Disposition of Claims
Claims 1-16, 19-20, and 23 were pending.  Amendments to claims 1, 9, and 23 are acknowledged and entered.  Claims 17-18 and 21-22 remain cancelled.  Claims 1-16, 19-20, and 23 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2019/0247492 A1, Published 08/15/2019.  Amendments to the specification presented on 02/03/2020 are acknowledged and entered. 

Response to Arguments
Applicant's arguments filed 12/10/2020 regarding the previous Office action dated 08/14/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 9-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of claims 1, 13-16, 19-20, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Koelle et. al. (US20030190324A1, Pub. 10/09/2003; hereafter “Koelle”), is withdrawn in light of the amendments to the claims and applicant arguments. 
(Rejection withdrawn.)  The rejection of claims 1, 13-16, 19-20, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Koelle et. al. (US20130224236A1, Pub.  08/29/2013; hereafter “Koelle-236”) is withdrawn in light of the amendments to the claims and applicant arguments.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 5-6 under 35 U.S.C. 103 as being unpatentable over Koelle as applied to claims 1, 13-16, 19-20, and 23 above, and further in view of Koelle et. al. (Koelle DM, Dong L, Byrd B, Liu C. Marshak JO.  Viral protein 22 [Human alphaherpesvirus 2]. GenBank: ADE87566.1, Dep. 04/14/2010 (UL49; CITED ART OF RECORD) and Colgrove et. al. (Colgrove R, et. al. Virology. 2014 Feb;450-451:140-5. Epub 2013 Dec 31., and associated GenBank deposit sequence AHG54712 (UL48; CITED ART OF RECORD), is withdrawn in light of the amendments to the claims and applicant arguments.  
(Rejection withdrawn.)  The rejection of Claims 2-12 under 35 U.S.C. 103 as being unpatentable over Koelle-236 as applied to claims 1, 13-16, 19-20, and 23 above, and further in view of 
Kalantari-Dehaghi et. al. (Kalantari-Dehaghi M, et. al. J Virol. 2012 Apr;86(8):4328-39. Epub 2012 Feb 8; hereafter “Kalantari-Dehaghi”), 
Han et. al. (Han J, et. al. Proc Natl Acad Sci U S A. 2012 Nov 27;109(48):19798-803. Epub 2012 Nov 12.; hereafter “Han-2012”); 
Guan et. al. (Guan Y, et. al. Virology. Sept 2014, p. 1-10; CITED ART OF RECORD); and 
Clin Infect Dis. 2013 Dec;57 Suppl 4(Suppl 4):S196-9.; hereafter “McVoy”); and as evidenced by 
Colgrove et. al. (Colgrove R, et. al. Virology. 2014 Feb;450-451:140-5. Epub 2013 Dec 31., and associated GenBank deposit sequences AHG54674 (UL11), AHG54679 (UL16), AHG54712 (UL48), AHG54684 (UL21), AHG54695 (UL31), AHG54698 (UL34);hereafter “Colgrove”); 
Koelle DM, Dong L, Byrd B, Liu C. Marshak JO.  Viral protein 22 [Human alphaherpesvirus 2]. GenBank: ADE87566.1, Dep. 04/14/2010 (UL49);
Adamiak B, Ekblad M, Bergstrom T, Ferro V, Trybala E.Glycoprotein E [Human alphaherpesvirus 2]. GenBank: ABU45436.1. Dep. 11/29/2007 (glycoprotein E or gE); and
Petro CD, Gonzalez PA, Weiss K, Khajoueinejad N, Cheshenko N, Weinrick BC, Sengupta M, Jacobs WR, Herold BC. Envelope glycoprotein E [Human herpesvirus 2]. GenBank: AMB66387.1. Dep. 02/06/2016 (glycoprotein E or gE), is withdrawn in light of the amendments to the claims and applicant arguments.  

Allowable Subject Matter
Claims 1-16, 19-20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims and in light of applicant’s arguments, it is determined the claimed invention is novel and nonobvious.  The closest prior art is that of record, and also of note is Vittone et. al. (Vittone V, et. al. J Virol. 2005 Aug;79(15):9566-71.)  Vittone notes many of these tegument proteins, such as VP16 and VP22, and their known multimeric partners.  However, it is noted that these are considered “antiviral targets” and not necessarily immunogenic targets, as they are not viral surface proteins yet have important viral replication functions.  While the art noted these tegument proteins to be immunogenic, as in seropositive individuals showed antibodies against many of these claimed proteins, the specific use of these protein multimers as subunit antigens was not readily apparent, and the results that showed the reactivity to these multimers provided by the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-16, 19-20, and 23  are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL B GILL/
Primary Examiner, Art Unit 16480